Order entered December 4, 2018




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-18-00754-CV

                              LOUELLA CLANTON, Appellant

                                              V.

                             MARKOSE K. MARKOSE, Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-00664-A

                                          ORDER
       Before the Court is appellant’s November 30, 2018 motion requesting a sixty-five day

extension of time to file a brief. We GRANT the motion to the extent that appellant shall file a

brief by January 7, 2019.


                                                     /s/   ADA BROWN
                                                           JUSTICE